Title: Enclosure: William Short to Gouverneur Morris, 4 September 1792
From: Short, William
To: Morris, Gouverneur


The Hague, September 4, 1792. “… Hogguer refuses to accept the money any other way than as has hitherto been practised, viz by giving a draught or bill on the commissaries of the treasury for the amt.—or on a reciept where it shall be expressed that at my requisition he engages himself to hold the money until the King’s free consent can be obtained for its disposal. He refuses even giving a rect. in general terms—viz. so much recd. on acct. of the debt of the U.S—without the clause mentioned above—as he says it will embarass him in deciding to whom he is to pay the money—whereas if he gives a draught on the treasury as usual the embarassment does not exist. I have been waiting every day in hopes of his giving a reciept which would leave the matter so that no future government could blame us & at the same time would be a means of securing us against the payt. of interest on the sum. I was in hopes also that your letters would say something which might point out some unexceptionable way of getting out of this difficulty occasioned by the King’s suspension—but you seem to have no doubt as to the propriety of the payment, insomuch as wd. make me suppose my doubts without foundation—if it were possible to shut my eyes on its being neither more or less than the case of a bond given to A. being robbed by B, or obtained by fraudulent or violent methods—now would you or could you knowing that, pay the money to B & consider yourself honestly discharged from A? This manner of viewing the subject by me, on one hand—your making no question on the other—added to its being important for us to save an interest on six millions of livres all together embarass me beyond measure & disgust me more than ever with having any thing do with matters of that kind. I should wait still to hear from you if the time wd. admit of it but I fear the commissaries might in that case be no more—or be removed from Paris. I shall accordingly relying on your judgment & from confidence in your knowlege of such matters & the precautions you will have taken for securing that this sum shall have been properly & inevitably carried to the credit of the U.S. direct the bankers to make the payt. to Hogguer. I cannot describe to you my anxiety on this subject but as you have made the engagement with the commissaries & as you seem to see no danger & even have no doubt on the subject I cannot but subscribe thereto. Let me beg of you however my dear Sir to have this matter so arranged that there may be no discussion here-after. Such parts of the principal of the debt for instance as have been paid would it not be proper to withdraw the original obligations given therefore & wch. are deposited in the national treasury? I believe it is said in the original agreement that these several obligations are to be paid off a proportion of each but as we have the privilege of paying off the whole or any part I shd. imagine you might so arrange it, that the parts of principal paid shd. be applied all towards an obligation as far as necessary to annul that obligation & so on—(giving preference to the 5 p. cts.—after paying what is due on the 4 p. cts.) so that there shd. remain in the national treasury only such obligations as were still due. In calculating this the charges made in the commissaries acct. of the debt to the farmers general &c shd. be left out, because we say in America that they are not due. It is only therefore the debt existing on the obligations in the public treasury, which shd be taken notice of—of course the cash pd. by 1st. Mr. Grand—2d. at Amsterdam—3d. at Antwerp—& 4thy. the present payt. of six millions shd. be applied 1st. to the payt. of the interest of the original debt of 34.000,000 wch. as I mentioned in my last was 13,953,611₶—& then all the rest to the reduction of that principal—as the compensation is to be here-after discussed. I hope you will find means of withdrawing the original obligations now in the treasury to the amt of the sums thus applied to the reduction of that principal. I lament now most sincerely that the payments from Amsterdam have been thus deferred since the last winter without any one good end obtained by it. I never expected that you would mention the want of power to settle the affair of depreciation: after what passed betwixt us at Paris I thought you only waited for the form of your installation, & particularly as my powers were sufficient & as I offered in consequence thereof to subscribe to whatever you should agree to.…”
